j2 Global Reports First Quarter 2011 Results Achieves Record Quarterly Revenues, Pre-Tax Income and Free Cash Flow LOS ANGELES—May 5, 2011—j2 Global Communications, Inc. [NASDAQGS:JCOM] today reported financial results for the first quarter ended March 31, 2011 FIRST QUARTER 2011 RESULTS Non-GAAP Revenues(1) increased 39% to a quarterly record $83.7 million compared to $60.3 million in Q1 2010. GAAP revenues were $73.4 million for Q1 2011, also a quarterly record. Non-GAAP net earnings per diluted share(4) increased 36% to $0.60 compared to $0.44 in Q1 2010. GAAP net earnings per diluted share was $0.66 for Q1 2011 and $0.39 for Q1 2010. Free cash flow(5) for Q1 2011 was a quarterly record $38.2 million, inclusive of $1.9 million, net of tax, in acquisition-related exit costs, compared to $34.2 million for Q1 2010. The Company ended the quarter with $126.7 million in cash and investments. Key financial results for first quarter 2011 versus first quarter 2010 are as follows: Q1 2011
